UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB / X / QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 // TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:000-30151 Proginet Corporation (Exact name of small business issuer as specified in its charter) Delaware 11-3264929 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 Garden City Plaza, Garden City, NY11530 (Address of principal executive offices) (516) 535-3600 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _ No X There were 14,665,055 shares of Common Stock outstanding as of November 30, 2007. Transitional Small Business Disclosure Format: Yes _
